 

Exhibit 10.14

J.JILL, INC.

2017 OMNIBUS EQUITY INCENTIVE PLAN

NONQUALIFIED
OPTION AWARD AGREEMENT

THIS NONQUALIFIED OPTION AWARD AGREEMENT (this “Agreement”), is entered into as
of [____], 20[  ] (the “Date of Grant”), by and between J.Jill, Inc., a Delaware
corporation (the “Company”), and [Insert Name] (the “Participant”).  Capitalized
terms used in this Agreement and not otherwise defined herein have the meanings
ascribed to such terms in the J.Jill Inc. 2017 Omnibus Equity Incentive Plan, as
amended, restated or otherwise modified from time to time in accordance with its
terms (the “Plan”).

WHEREAS, the Company has adopted the Plan, pursuant to which options to acquire
shares of Common Stock may be granted (“Options”); and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award provided for herein to the
Participant on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.

Grant of Option.

 

(a)Grant. The Company hereby grants to the Participant an Option to purchase
[Insert Number] shares of Common Stock (such shares, the “Option Shares”), on
the terms and subject to the conditions set forth in this Agreement and as
otherwise provided in the Plan. The Option is not intended to qualify as an
Incentive Stock Option.  The Options shall vest in accordance with Section
2.  The Exercise Price shall be $[____] per Option Share.

 

(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference.  Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan.  The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Participant and the Participant’s beneficiary in respect
of any questions arising under the Plan or this Agreement.  The Participant
acknowledges that the Participant has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

 

2.Vesting.  

 

(a)Except as may otherwise be provided herein, subject to the Participant’s
continued employment with, appointment as a director of, or engagement to
provide services to, the Company or an Affiliate, the Options shall vest and
become exercisable in equal installments as follows [____] (each such date, a
“Vesting Date”).  Any fractional Option Shares resulting from the application of
the vesting schedule shall be aggregated and the Option Shares resulting from
such aggregation shall vest on the final Vesting Date.

 



--------------------------------------------------------------------------------

(b)If, within 12 months following a Change in Control, the Participant’s
employment with or engagement to provide services to the Company or an
Affiliate, is terminated by the Company other than for Cause (and other than due
to the Participant’s death or Disability) or by the Participant for Good Reason
(as such term is defined in that certain employment agreement, dated as of
[____] by and between Jill Acquisition LLC and the Participant (the “Employment
Agreement”)), then the Option shall be 100% vested as of the date of such
termination of employment or services.  

 

3.Termination of Employment or Services.  

 

Except as set forth herein, if the Participant’s employment with, or engagement
to provide services to, the Company and its Affiliates terminates for any
reason, the unvested portion of the Option shall be canceled immediately and the
Participant shall immediately forfeit without any consideration any rights to
the Option Shares subject to such unvested portion.

 

4.

Expiration.

 

(a)In no event shall all or any portion of the Option be exercisable after the
tenth annual anniversary of the Date of Grant (such ten-year period, the “Option
Period”); provided, that if the Option Period would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s securities
trading policy (or Company-imposed “blackout period”), the Option Period shall
be automatically extended until the 30th day following the expiration of such
prohibition (but not to the extent that any such extension would otherwise
violate Section 409A of the Code).

 

(b)If, prior to the end of the Option Period, the Participant’s employment with,
or engagement to provide services to, the Company and all Affiliates is
terminated without Cause or by the Participant for any reason, then the Option
shall expire on the earlier of the last day of the Option Period or the date
that is 90 days after the date of such termination; provided, however, that if
the Participant’s employment with, or engagement to provide services to, the
Company and its Affiliates is terminated and the Participant is subsequently
rehired, reappointed or reengaged by the Company or any Affiliate within 90 days
following such termination and prior to the expiration of the Option, the
Participant shall not be considered to have undergone a termination of
employment or service, as applicable.  In the event of a termination described
in this subsection (b), the Option shall remain exercisable by the Participant
until its expiration only to the extent that the Option was exercisable at the
time of such termination.

 

(c)If (i) the Participant’s employment with, or engagement to provide services
to, the Company is terminated prior to the end of the Option Period on account
of his or her Disability, (ii) the Participant dies while still in the employ or
engagement of the Company or an Affiliate or (iii) the Participant dies
following a termination described in subsection (b) above but prior to the
expiration of the Option, the Option shall expire on the earlier of the last day
of the Option Period or the date that is one (1) year after the date of death or
termination on account of Disability of the Participant, as applicable.  In such
event, the Option shall remain exercisable by the Participant or Participant’s
beneficiary, as applicable, until its expiration only to the extent that the
Option was exercisable by the Participant at the time of such event.

 

(d)If the Participant ceases employment with, or engagement to provide services
to, the Company or any Affiliates due to a termination for Cause, the Option
(whether vested or unvested) shall expire immediately upon such termination.

 

5.Method of Exercise and Form of Payment.  No Option Shares shall be delivered
pursuant to any exercise of the Option until payment in full to the Company of
the Exercise Price and an amount equal to any U.S. federal, state, local and
non-U.S. income and employment taxes required to be withheld.  

2

 

--------------------------------------------------------------------------------

The Option may be exercised by delivery of written or electronic notice of
exercise to the Company or its designee (including a third-party-administrator)
in accordance with the terms hereof.  The Exercise Price and all applicable
required withholding taxes shall be payable (i) in cash, check, cash equivalent
and/or in shares of Common Stock valued at the Fair Market Value at the time the
Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company);
provided that such shares of Common Stock are not subject to any pledge or other
security interest; or (ii) by such other method as the Committee may permit,
including without limitation:  (A) in other property having a Fair Market Value
equal to the Exercise Price and all applicable required withholding taxes or (B)
if there is a public market for the shares of Common Stock at such time, by
means of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered a copy of irrevocable instructions to a stockbroker to sell the shares
of Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price and all
applicable required withholding taxes; or (C) by means of a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise deliverable in respect of an Option that are needed to pay for the
Exercise Price and all applicable required withholding taxes.  Any fractional
shares of Common Stock resulting from the application of this Section 5 shall be
settled in cash.   

 

6.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to this Option unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.  The Company shall cause the actions described in clauses
(ii) and (iii) of the preceding sentence to occur promptly following settlement
as contemplated by this Agreement, subject to compliance with applicable laws.

 

7.Compliance with Legal Requirements.

 

(a)Generally. The granting and exercising of the Option, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps that the Committee or the Company determines are reasonably
necessary to comply with all applicable provisions of U.S. federal and state
securities law and non-U.S. securities law in exercising the Participant’s
rights under this Agreement.  

 

(b)Tax Withholding. Any exercise of the Option shall be subject to the
Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the Option or otherwise the amount
of any required withholding taxes in respect of the Option, its exercise or any
payment or transfer of the Option or under the Plan and to take any such other
actions as the Committee or the Company deem necessary to satisfy all
obligations for the payment of such withholding taxes (up to the maximum
permissible withholding amounts).  The Participant may elect to satisfy, and the
Company may require the Participant to satisfy, in whole or in part, the tax
obligations by withholding shares of Common Stock that would otherwise be
received upon exercise of the Option with a Fair Market Value equal to such
withholding liability.  For exercises of the Option occurring during a blackout
period under the Company’s insider trading policy, the Company shall arrange for
the sale of a number of shares of Common Stock to be delivered to the
Participant to satisfy the applicable withholding obligations. Such shares of
Common Stock shall be sold

3

 

--------------------------------------------------------------------------------

on behalf of the Participant through the Company’s transfer agent on the
facilities of the NYSE or through the facilities of any other exchange on which
the Common Stock is listed at the time of such sale.

8.Clawback.  Notwithstanding anything to the contrary contained herein, the
Committee may cancel the Option award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by, or
otherwise providing services to, the Company or any Affiliate, including fraud
or conduct contributing to any financial restatements or irregularities, or
violates the covenants referenced in Section 9 of this Agreement or any other
non-competition, non-solicitation, non-disparagement or non-disclosure covenant
or agreement with the Company or any Affiliate (after giving effect to any
applicable cure period set forth therein), as determined by the Committee.  In
such event, the Participant will forfeit any compensation, gain or other value
realized thereafter on the vesting or exercise of the Option, the sale or other
transfer of the Option, or the sale of shares of Common Stock acquired in
respect of the Option, and must promptly repay such amounts to the Company.  If
the Participant receives any amount in excess of what the Participant should
have received under the terms of the Option for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company.  To the extent required by applicable law and/or the rules and
regulations of the NYSE or any other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, the Option shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).

 

9.Restrictive Covenants.   

 

(a)Without limiting any other non-competition, non-solicitation,
non-disparagement or non-disclosure or other similar agreement to which the
Participant may be a party, Paragraphs 7, 8, 9, 10, and 11 of the Employment
Agreement are incorporated herein by reference and shall apply mutatis mutandis
to this Agreement and the Participant acknowledges and agrees that the grant of
the Option is good and valuable consideration for continued compliance with the
covenants set forth therein.

 

(b)In the event that the Participant violates any of the restrictive covenants
referred to in this Section 9, in addition to any other remedy that may be
available at law or in equity, the Option shall be automatically forfeited
effective as of the date on which such violation first occurs.  The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant’s
breach of such restrictive covenants.

10.

Miscellaneous.

 

(a)Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option, shall be null and void and without effect.

 

(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee.  No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as

4

 

--------------------------------------------------------------------------------

a waiver of any right to damages.  No waiver by any party of any breach of this
Agreement shall be held to constitute a waiver of any other breach or a waiver
of the continuation of the same breach.

 

(c)Section 409A.  The Option is not intended to be subject to Section 409A of
the Code.  Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes Section
409A of the Code or could cause the Participant to incur any tax, interest or
penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of taxes, interest and penalties under Section 409A of the Code,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code.  This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the Option or the Option Shares will not be subject to interest
and penalties under Section 409A.

 

(d)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the General Counsel
and to the Head of Human Resources at the Company’s principal executive office.

 

(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(f)No Rights to Employment, Directorship or Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

 

(g)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from any exercise of the Option or an adjustment of the Option
pursuant to Section 12 of the Plan or otherwise, the Company shall be entitled
to pay to the Participant an amount in cash equal to the Fair Market Value of
such fractional share.

 

(h)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.

 

(i)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

 

(j)Entire Agreement. This Agreement (including those paragraphs of the
Employment Agreement incorporated herein by reference in Section 9 of this
Agreement) and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations and negotiations in respect thereto,
other than any other non-competition, non-solicitation, non-disparagement or
non-disclosure or other similar

5

 

--------------------------------------------------------------------------------

agreement to which the Participant may be a party, the covenants of which shall
continue to apply to the Participant in addition to the covenants referenced in
Section 9 of this Agreement, in accordance with the terms of such agreement.  No
change, modification or waiver of any provision of this Agreement shall be valid
unless the same be in writing and signed by the parties hereto, except for any
changes permitted without consent under Section 12 or 14 of the Plan.

 

(k)Governing Law and Venue.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of laws thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.  

 

(i)Dispute Resolution; Consent to Jurisdiction.  All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the Option shall be solely and finally settled by the Committee, acting in
good faith, the determination of which shall be final.   Any matters not covered
by the preceding sentence shall be solely and finally settled in accordance with
the Plan, and the Participant and the Company consent to the personal
jurisdiction of the United States federal and state courts sitting in
Wilmington, Delaware, as the exclusive jurisdiction with respect to matters
arising out of or related to the enforcement of the Committee’s determinations
and resolution of matters, if any, related to the Plan or this Agreement not
required to be resolved by the Committee.  Each such Person hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to the last known address of such Person,
such service to become effective ten (10) days after such mailing.

 

(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory).  Each party hereto (A) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.  

 

(l)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

(m)Counterparts.  This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

 

(n)Electronic Signature and Delivery.  This Agreement may be accepted by return
signature or by electronic confirmation.  By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).

(o)Electronic Participation in Plan.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The

6

 

--------------------------------------------------------------------------------

Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

[Remainder of page intentionally blank]

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Nonqualified Option Award Agreement has been executed
by the Company and the Participant as of the day first written above.

 

J.JILL, INC.


By:

      Name:

      Title:

 

 

 

 

 

______________________________________

[PARTICIPANT]

 

 

[Signature page to [____] Option Agreement]

 